Order entered January 7, 2019




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-18-00111-CV

                       ALEJANDRO CASILLAS PRIETO, Appellant

                                              V.

   RICHARD RENE ALAMIA, ET AL., RAFAEL DE LA GARZA, II & (FNU) DE LA
                          GARZA, Appellees

                     On Appeal from the 416th Judicial District Court
                                  Collin County, Texas
                         Trial Court Cause No. 416-02393-2016

                                          ORDER
       Before the Court is appellant’s December 21, 2018 second pro se motion for leave to

make documentation part of the appeal record. Appellant filed his first motion on November 26,

2018 with various correspondence attached explaining why he failed to serve one defendant at

that defendant’s proper address. By order dated November 28, 2018, the Court ruled as follows:

        The documents attached to appellant’s motion are part of the appellate record
        to the extent they are attached to appellant’s motion. To the extent appellant’s
        motion was intended to supplement the clerk’s record with the documents, the
        motion is DENIED.

Appellant states in the pending motion he does not understand “if the attached documents were

or were not made part of the case/appeal record,” asks for clarification, and resubmits the

documents “in the event” they were not “ma[d]e part of the record.”
       We determine the motion as follows. To clarify, the documents are not part of the clerk’s

record. Although the documents are on file with the Court, they do not constitute part of the

record that will be considered in determining this appeal. To the extent appellant resubmits the

documents, we construe the motion as a request for reconsideration and DENY the motion.

                                                   /s/     ERIN A. NOWELL
                                                           JUSTICE